[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Morris, Slip Opinion No. 2021-Ohio-779.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                          SLIP OPINION NO. 2021-OHIO-779
                            IN RE APPLICATION OF MORRIS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as In re Application of Morris, Slip Opinion No. 2021-Ohio-779.]
Attorneys—Character and fitness—Application to register as a candidate for
        admission to the practice of law—Delinquent-child adjudication—Pending
        registration application approved.
    (No. 2020-1177—Submitted January 27, 2021—Decided March 17, 2021.)
   ON REPORT by the Board of Commissioners on Character and Fitness of the
                                Supreme Court, No. 742.
                           ___________________________
        Per Curiam.
        {¶ 1} Applicant, Robert Bruce Morris, of Strongsville, Ohio, applied in
October 2018 to register as a candidate for admission to the practice of law in Ohio.
He is expected to graduate from the Cleveland-Marshall College of Law in May
2021.
        {¶ 2} Two members of the Cleveland Metropolitan Bar Association
admissions committee interviewed Morris, and the committee issued a provisional
                             SUPREME COURT OF OHIO




report recommending that his character and fitness be approved. However, because
Morris had been adjudicated a delinquent child for conduct that would be a felony
if committed by an adult, his application was submitted to the Board of
Commissioners on Character and Fitness for review in accordance with Gov.Bar R.
I(13)(D)(5)(a) and I(14).
       {¶ 3} In June 2020, a three-member panel of the board conducted a hearing
during which Morris testified about the incident in his juvenile record that occurred
when he was 15 years old and a separate incident that occurred when he was 18
years old for which he received a citation for underage possession of alcohol. Two
character witnesses also testified on Morris’s behalf: the chief magistrate for the
Cleveland Municipal Court, which employs Morris as a law clerk, and an attorney
who helped run a legal clinic at a homeless shelter where Morris volunteers. Morris
also submitted 16 letters of support. And during the hearing, the Cleveland
Metropolitan Bar Association renewed its recommendation that his application be
approved.
       {¶ 4} The panel issued a report finding that Morris was forthright in his
testimony about his two run-ins with the law and that he had fully cooperated in the
character-and-fitness investigation. The panel noted that at the bar association’s
suggestion, Morris had undergone a psychological evaluation, which concluded
that he suffered from no mental or substance-abuse disorders that would impair his
ability to perform a lawyer’s necessary functions. The panel also noted that
Morris’s two character witnesses had testified that he was forthright with them
about his past and that they had spoken highly of Morris as an employee and a
volunteer.   In September 2020, the board adopted the panel’s report and
recommended that we approve Morris’s registration application.
       {¶ 5} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(13)(D)(1). The




                                         2
                                 January Term, 2021




applicant’s record of conduct must “justif[y] the trust of clients, adversaries, courts,
and others with respect to the professional duties owed to them.” Gov.Bar R.
I(13)(D)(3).   “A record manifesting a significant deficiency in the honesty,
trustworthiness, diligence, or reliability of an applicant may constitute a basis for
disapproval of the applicant.” Id. In determining whether the record demonstrates
such a deficiency, we consider a number of the factors identified in Gov.Bar R.
I(13)(D)(3) and (D)(5)(a), including evidence of an untreated chemical
dependency; evidence of a mental or psychological disorder that could affect the
applicant’s ability to practice law in a competent and professional manner; whether
the applicant failed to provide complete and accurate information regarding his or
her past; whether the applicant made any false statements, including omissions;
and, if applicable, the amount of time that has passed since the applicant was
convicted of a felony or adjudicated a delinquent child.             See Gov.Bar R.
I(13)(D)(3)(b), (e), (g), and (h) and (D)(5)(a)(i).
       {¶ 6} Upon consideration of the record and the applicable rules, we agree
with the board that Morris has met his burden of proving that he currently possesses
the requisite character, fitness, and moral qualifications for admission to the
practice of law. Accordingly, we adopt the board’s report and approve Morris’s
pending registration application.
                                                               Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                _________________
       Koblentz & Penvose, L.L.C., and Nicholas E. Froning, for applicant.
       Russell A. Moorhead, for the Cleveland Metropolitan Bar Association.
                                _________________




                                           3